DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-4 in the reply filed on 15 March 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The term “finished” on Line 2 of Claim 1 is a relative term which renders the claim indefinite. The term “finished” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Finished could mean painted, sanded or other finishing means but the claim further defines the member as a stud, which are not typically finished.
Claim 1 recites the limitation "the planar periphery" on Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 5,216,862 [hereinafter ‘862].
Regarding claim 1, ‘862 teaches in Figures 2 and 9, a concrete dowel placement system (10A-10C) [basic slip dowel placement sleeve (Column 5, Lines 60-63)] comprising: a stud (30) (Column 1, Line 47 and Column 5, Line 65) [inherently being 2x4 as it is a stud and inherently being “finished” as no further finishing work is performed on it] having a stud length with opposing first and second side walls and opposing top and bottom edge walls; a plurality of baseplates (18) [flange (Column 5, Lines 49-50)] each having opposing front and back sides with a thickness and made of a polymer [plastic (Column 5, Lines 57-59)] which [inherently due to same material and apertures in baseplate] does not split or crack when a fastener is forced through the baseplate (18), each baseplate (18) having an outer periphery which is located between the top and bottom edge walls of the stud (30) [see Figure 5 where the baseplate is above the bottom and below the top of the slab]; multiple fasteners (Column 6, Lines 1-4) forced through each of different ones of the baseplates (18) fasten the baseplate (18) to the first side wall of the stud (30) so the planar periphery cooperates with the fist side wall of the stud (30) to which the baseplate (18) is fastened to [inherently as one would not want leakage] form a seal that inhibits the entry of poured concrete between the baseplate (18) and the stud (30), each fastener has a fastener length which extends into the stud a distance; a tubular projection (12) [sheath (Column 5, Line 47)] extending from each respective baseplate (18) along a longitudinal axis that is substantially perpendicular to the front face of the 
‘862 does not teach the baseplate thickness is between 0.1 and 0.25 inches. However, it would have been an obvious matter of design choice to specify the baseplate to be between 0.1 and 0.25 inches since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a certain thickness since the Applicant has not disclosed that such thickness solves any stated problem or is of any particular purpose and it appears that the thickness of ‘862 would perform equally well.
‘862 does not teach the baseplate is located 0.5 inches or more from the top edge of the stud. However, it would have been an obvious matter of design choice to specify the certain spacing between the baseplate and top edge of the stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the claimed spacing between the baseplate and the top edge of the stud since the Applicant has not disclosed that the stated spacing solves any stated problem or is of any particular purpose and it appears that the spacing of ‘862 would perform equally well.

‘862 does not teach the tubular projection is separate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubular projection separate from the baseplate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the Applicant discloses that the tubular projection can be either separate and attached later or integral [Paragraph 0057].
‘862 does not teach the tubular projection has a length between 4 and 9 inches. However, it would have been an obvious matter of design choice to specify a certain length for the tubular projection since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a length for the tubular projection, since the Applicant 
‘862 does not teach the cylindrical shaft is between 0.2 and 0.4 inches. However, it would have been an obvious matter of design choice to specify a diameter of the cylindrical shaft since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 2, ‘862 teaches in Figures 2 and 9, the fasteners (Column 6, Lines 1-4) extend into the stud (30) and comprise nails or staples or both (Column 5, Line 56), wherein the hollow interior of the tubular projection (12) is configured to receive a shaft [dowel (Column 5, Lines 51-54)]. 
‘862 does not teach the fasteners extend a distance of 0.3-0.5 inches into the stud. However, it would have been an obvious matter of design choice to have the fastener extend 0.3-0.5 inches into the stud since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify the diameter of the cylindrical shaft since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 3, ‘862 teaches in Figures 2 and 9, the tubular projections (12) have engagement features [corrugations (Column 3, Lines 49-62)] to better entrain the tubular projections in the concrete, and wherein the tubular projections (12) are spaced along the stud (30) length.
‘862 does not teach the tubular projections are spaced at 18 inch intervals. However, it would have been an obvious matter of design choice to specify a spacing of 18 inches between the tubular projections since the Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by ‘862.
Regarding claim 4, ‘862 teaches a concrete dowel placement system with multiple fasteners holding the baseplate to the stud but does not teach there are only three fasteners. However, it would have been an obvious matter of design choice 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635